Order entered October 31, 2012




                                              In The


                           .’[FiflO [ trfft o(             at alla
                                       No. 05-12-00945-CV

                      TREBUCHET SIEGE CORPORATION & DFW
                     METROPLEX ARCHITECTURE, INC., Appellants

                                                VO




                 PAVECON COMMERCIAL CONCRETE, LTD, Appellee

                       On Appeal from the 134t~’ Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 09-17344

                                            ORDER

       The Court has before it appellants’ October 17, 2012 motion for extension of time to file

brief. The Court GRANTS the motion and ORDERS that the brief tendered by appellants on

October 18, 2012 be timely filed as of this date.




                                                       MOLLY
                                                       JUSTICE